Case 2:18-cv-00014-JRG-RSP Document 254 Filed 05/10/19 Page 1 of 1 PageID #: 7863



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

      PLASTRONICS SOCKET                        §
      PARTNERS, LTD. ET AL,                     §
                                                §
           Plaintiffs,                          §      Case No. 2:18-cv-00014-JRG-RSP
                                                §
      v.                                        §
                                                §
      DONG WEON HWANG ET AL,                    §
                                                §
           Defendants.                          §

  .                                        ORDER

           Before the Court is Plaintiffs Plastronics H-Pin, Ltd.’s and Plastronics Socket

  Partners, Ltd.’s Motion to Strike the Expert Report of David Harper. (Dkt. No. 207.)

  Harper’s report describes the attorneys’ fees that he believes Defendants are entitled to

  recover. However, the Court previously deferred discovery as to attorneys’ fees until after

  trial pursuant to Rule 54(d). (Dkt. No. 222.) Because of this, these disputes over attorneys’

  fees are not ripe for adjudication. The Court will therefore defer ruling on Plaintiffs’

  Motion (Dkt. No. 207) at this time.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 10th day of May, 2019.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE
